Case: 3:12-cv-00026-WHR Doc #: 316 Filed: 05/21/20 Page: 1 of 1 PAGEID #: 22283




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 MEDICAL CENTER AT                     :
 ELIZABETH PLACE, LLC,
              Plaintiff,
                                       :    Case No. 3:12-cv-26
       v.
                                            JUDGE WALTER H. RICE
 PREMIER HEALTH PARTNERS,
 et al.,                               :
              Defendants.




       ORDER OVERRULING AS MOOT DEFENDANTS’ RENEWED AND
       UPDATED MOTION FOR COSTS, EXPERT FEES, AND EXPENSES
       (DOC. #291) AND DEFENDANTS’ UNOPPOSED MOTION FOR
       EXTENSION OF TIME (DOC. #315)




      Having been advised that the parties have settled the matters of expert fees,

costs and expenses, the Court OVERRULES AS MOOT Defendants’ Renewed and

Updated Motion for Costs, Expert Fees, and Expenses (Doc. #291), and

Defendants’ Unopposed Motion for Extension of Time to File (1) Reply to Plaintiff’s

Memorandum Opposing Defendants’ Motion for Costs and Expert Fees and

Expenses and (2) Opposition to Plaintiff’s Motion for Expert Fees. (Doc. #315).




Date: May 20, 2020
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE
